Exhibit 10.1

 

Execution Version

 

THIRTEENTH AMENDMENT TO CREDIT AGREEMENT

 

THIRTEENTH AMENDMENT, dated as of October 1, 2014 (this “Amendment”), by and
among HUNTSMAN INTERNATIONAL LLC, a Delaware limited liability company (the
“Borrower”), JPMORGAN CHASE BANK, N.A., as a Swing Line Lender and a Facing
Agent and as Administrative Agent (in such capacity, the “Administrative Agent”)
and COMMERZBANK AG, as an “Incremental Revolving Facility Lender” (in such
capacity, the “2014 Incremental Revolving Lender”).

 

RECITALS:

 

WHEREAS, the Borrower, the lenders from time to time party thereto, the agents
from time to time party thereto and the Administrative Agent have heretofore
entered into that certain credit agreement dated as of August 16, 2005 (as
heretofore amended, restated, supplemented or otherwise modified by the Consent
and First Amendment to Credit Agreement dated as of December 12, 2005, the
Consent and Second Amendment to Credit Agreement and Amendment to Security
Documents dated as of June 30, 2006, the Third Amendment to Credit Agreement
dated as of April 19, 2007, the Fourth Amendment to Credit Agreement dated as of
June 22, 2009, the Fifth Amendment to Credit Agreement dated as of March 9,
2010, the Sixth Amendment to Credit Agreement dated as of March 7, 2011, the
Seventh Amendment to Credit Agreement dated as of March 6, 2012, the Eighth
Amendment to Credit Agreement dated as of March 11, 2013, the Ninth Amendment to
Credit Agreement dated as of August 22, 2013, the Tenth Amendment to Credit
Agreement dated as of October 15, 2013, the Eleventh Amendment to Credit
Agreement dated as of August 12, 2014 and the Twelfth Amendment to Credit
Agreement dated as of August 13, 2014 and as may be further amended, restated,
supplemented or otherwise modified in accordance with its terms, the “Credit
Agreement”) (capitalized terms used but not defined herein having the meaning
provided in the Credit Agreement).

 

WHEREAS, the Borrower has hereby notified the Administrative Agent that it is
requesting an Incremental Revolving Facility pursuant to Section 2.13(a) of the
Credit Agreement;

 

WHEREAS, pursuant to Section 2.13 of the Credit Agreement, (i) the Borrower may
obtain Incremental Revolving Facilities by, among other things, entering into an
Incremental Amendment with lenders providing such Incremental Revolving
Facilities to effectuate an increase of the Revolving Facility, (ii) any
Incremental Revolving Facility must be on identical terms and pursuant to
documentation applicable to the Revolving Loans and (iii) no consent of any
Lender (other than any lender providing any such Incremental Revolving Facility)
is required to permit the effectiveness of any such Incremental Revolving
Facility, the borrowing of Incremental Revolving Loans thereunder or to
effectuate such Incremental Amendment;

 

WHEREAS, the Borrower has requested that the 2014 Incremental Revolving Lender
provide an Incremental Revolving Facility in an aggregate principal amount equal
to $25,000,000 (the “2014 Incremental Revolving Facility,” and the Incremental
Revolving Loans thereunder, the “2014 Incremental Revolving Loans”); and

 

WHEREAS, the 2014 Incremental Revolving Lender has indicated its willingness to
provide the 2014 Incremental Revolving Facility and lend the 2014 Incremental
Revolving Loans on the terms and subject to the conditions of this Amendment.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Terms of 2014 Incremental Revolving
Loans.  Subject to the terms and conditions set forth in Section 3, the 2014
Incremental Revolving Lender agrees to provide the 2014 Incremental Revolving
Facility to the Borrower on the Thirteenth Amendment Effective Date (as defined
below).  The 2014 Incremental Revolving Loans shall have terms identical to the
Revolving Loans, as such terms are in effect immediately prior to the Thirteenth
Amendment Effective Date.  The 2014 Incremental Revolving Loans shall be
Revolving Loans for all purposes under the Credit Agreement and each other Loan
Document.  Without limiting the generality of the foregoing, each reference to
the “Revolving Facility” in the Loan Documents shall be deemed to include the
2014 Incremental Revolving Facility, each reference to a “Revolving Lender” in
the Loan Documents shall be deemed to include the 2014 Incremental Revolving
Lender, and each reference to a “Revolving Loan” or “Revolving Loans” in the
Loan Documents shall be deemed to include a 2014 Revolving Loan or 2014
Revolving Loans, as applicable.

 

2.                                      Amendments to the Credit Agreement.

 

(i)                                     The definition of “Revolving Commitment”
in Section 1.1 of the Credit Agreement shall be amended by (i) adding the term
“and the 2014 Incremental Revolving Facility on the Thirteenth Amendment
Effective Date” after “including the 2014 Revolving Commitment Increase on the
Eleventh Amendment Effective Date” and (ii) replacing “$600,000,000” with
“$625,000,000”.

 

(ii)                                  Section 1.1 of the Credit Agreement shall
be amended by adding the following definitions:

 

A.                                    “2014 Incremental Revolving Facility” has
the meaning assigned thereto in the Thirteenth Amendment.

 

B.                                    “Thirteenth Amendment” means the
Thirteenth Amendment, dated as of October 1, 2014, among the Borrower, the
Facing Agents, the Swing Line Lender, the Administrative Agent and Commerzbank
AG, as 2014 Incremental Revolving Lender.

 

C.                                    “Thirteenth Amendment Effective Date” has
the meaning assigned thereto in the Thirteenth Amendment.

 

3.                                      Conditions to Effectiveness.  This
Amendment shall become effective on the date that the following conditions shall
have been satisfied (the “Thirteenth Amendment Effective Date”):

 

(i)                                     Amendment Signatures. The Administrative
Agent shall have received (i) this Amendment, duly executed and delivered by the
Borrower, the Administrative Agent and the 2014 Incremental Revolving Lender and
(ii) the Consent and Reaffirmation, in the form attached hereto as Exhibit A
duly executed and delivered by the Borrower and each of the Subsidiary
Guarantors.

 

(ii)                                  Fees and Expenses. The Borrower shall have
paid, to the extent invoiced in reasonable detail at least two (2) Business Days
prior to the Thirteenth Amendment Effective Date (x) the reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment and all other Loan
Documents entered into in connection herewith (including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with

 

2

--------------------------------------------------------------------------------


 

respect thereto) and (y) any fees payable to the 2014 Incremental Revolving
Lender or any of its Affiliates in connection with the transactions contemplated
by this Amendment.

 

(iii)                               Notes.  The Borrower shall have duly
executed and delivered to the Administrative Agent a note in the form of
Exhibit 2.2(a)(2) to the Credit Agreement, payable to the 2014 Incremental
Revolving Lender if it has requested a note, in the amount of the 2014
Incremental Revolving Facility, which note shall be in full force and effect.

 

(iv)                              Opinion of Counsel.  The Administrative Agent
shall have received from Latham & Watkins LLP, special counsel to the Borrower,
an opinion in the form attached hereto as Exhibit B, addressed to the
Administrative Agent and each of the Lenders and dated the Thirteenth Amendment
Effective Date.

 

(v)                                 Secretary’s Certificate, Etc.  The
Administrative Agent shall have received (i) a certificate as to the good
standing of the Borrower and each Subsidiary Guarantor as of a recent date, from
the Secretary of State of its state of organization; (ii) a certificate of the
secretary or assistant secretary of the Borrower and each Subsidiary Guarantor
dated on or about the Thirteenth Amendment Effective Date and certifying
(A) that attached thereto is a true and complete copy of (1) the by-laws (or
equivalent thereof) (or a certification that the by-laws (or equivalent thereof)
have not changed since the Twelfth Amendment Effective Date) and (2) the
certificate or articles of incorporation, certified as of a recent date by the
Secretary of State of the applicable state of organization, in each case of the
Borrower or such Subsidiary Guarantor as in effect on the Thirteenth Amendment
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below (or, if such by-laws (or equivalent
thereof) or certificate or articles of incorporation have not been amended or
modified since the most recent delivery thereof to the Administrative Agent,
certifying that no such amendment or modification has occurred), (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or equivalent thereof) of the Borrower or such Subsidiary
Guarantor authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect and (C) as
to the incumbency and specimen signature of each officer executing this
Amendment or the Consent and Reaffirmation Agreement on behalf of the Borrower
or such Subsidiary Guarantor; (iii) a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate pursuant to clause (ii) above.

 

(vi)                              Officer’s Certificate.  The Administrative
Agent shall have received a certificate, dated the Thirteenth Amendment
Effective Date and signed by a Responsible Officer on behalf of the Borrower,
confirming that (i) the Borrower has complied with the requirements of
Section 7.11(b) of the Credit Agreement with respect to all Subsidiaries formed
or acquired on or after the Twelfth Amendment Effective Date and (ii) the
representations and warranties contained in Section 4 hereof are true and
correct as of the Thirteenth Amendment Effective Date.

 

(vii)                           Solvency Certificate. The Borrower shall have
delivered to the Administrative Agent a solvency certificate from the chief
financial officer or other officer with equivalent duties of the Borrower (after
giving effect to the 2014 Incremental Revolving Facility on the Thirteenth
Amendment Effective Date) in form and substance reasonably satisfactory to the
Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

4.                                      Representations and Warranties.  On and
as of the Thirteenth Amendment Effective Date, before and after giving effect to
the 2014 Incremental Revolving Facility, the Borrower hereby represents and
warrants to each Lender as follows:

 

(i)                                     this Amendment has been duly authorized,
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower, in
accordance with its terms, and the Credit Agreement after giving effect to this
Amendment, constitutes the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms (in each case,
except to the extent that the enforceability hereof or thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law));

 

(ii)                                  each of the representations and warranties
contained in Article VI of the Credit Agreement and in the other Loan Documents
are true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of the Thirteenth Amendment
Effective Date, as though made on and as of such time, except to the extent such
representations and warranties are expressly made as of a specific date, in
which event such representations and warranties are true and correct as of such
specified date;

 

(iii)                               the 2014 Incremental Revolving Facility
shall rank pari passu in right of payment and of security with the Loans; and

 

(iv)                              immediately prior to, and after giving effect
to the incurrence of the 2014 Incremental Revolving Facility, no Event of
Default or Unmatured Event of Default exists.

 

5.                                      Post-Thirteenth Amendment Effective Date
Obligation

 

Within 30 days after the Thirteenth Amendment Effective Date, the Administrative
Agent shall have received a reasonably satisfactory opinion from Bond Dickinson
LLP, local counsel to the Borrower as to matters of English law, addressed to
the Administrative Agent and each of the Lenders.

 

6.                                      References to and Effect on the Credit
Agreement.

 

(a)                                 On and after the Thirteenth Amendment
Effective Date each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, and each reference to
the “Credit Agreement,” “thereunder,” “thereof,” “therein,” or words of like
import in respect of the Credit Agreement, as the case may be, in the Loan
Documents and all other documents (the “Ancillary Documents”) delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as hereby amended.

 

(b)                                 Except as specifically amended above, the
Credit Agreement, and the other Loan Documents and all other Ancillary Documents
shall remain in full force and effect and are hereby ratified and confirmed.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Lenders or the Administrative Agent
under the Credit Agreement, the Loan Documents or the Ancillary Documents.

 

4

--------------------------------------------------------------------------------


 

7.                                      Miscellaneous.

 

(a)                                 Execution in Counterparts.  This Amendment
may be executed in one or more counterparts, each of which, when executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same document with the same
force and effect as if the signatures of all of the parties were on a single
counterpart, and it shall not be necessary in making proof of this Amendment to
produce more than one (1) such counterpart.  Delivery of an executed signature
page to this Amendment by telecopy or electronic (pdf) transmission shall be
deemed to constitute delivery of an originally executed signature page hereto.

 

(b)                                 Governing Law.  THIS AMENDMENT SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR
ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND
DECISIONS OF SAID STATE.

 

(c)                                  Headings.  Headings used in this Amendment
are for convenience of reference only and shall not affect the construction of
this Amendment.

 

(d)                                 Integration.  This Amendment, the other
agreements and documents executed and delivered pursuant to this Amendment and
the Credit Agreement constitute the entire agreement among the parties hereto
with respect to the subject matter hereof.

 

(e)                                  Loan Document.  This Amendment is an
Incremental Amendment contemplated by Section 2.13(d) of the Credit Agreement
and shall constitute a Loan Document.

 

(f)                                   Binding Effect.  This Amendment shall be
binding upon and inure to the benefit of and be enforceable by the Borrower and
the Administrative Agent and the Lenders and their respective successors and
assigns.  Except as expressly set forth to the contrary herein, this Amendment
shall not be construed so as to confer any right or benefit upon any Person
other than the Borrower, the Administrative Agent and the Lenders and their
respective successors and permitted assigns.

 

(g)                                  Consent to Jurisdiction; Waiver of Jury
Trial.

 

(i)                                     Each party hereby irrevocably submits to
the non-exclusive jurisdiction of any United States federal or New York State
court sitting in the City of New York in any action or proceeding arising out of
or relating to this Amendment, and hereby irrevocably agrees that all claims in
respect to such action or proceeding may be heard and determined in any such
United States federal or New York State court and the Borrower and each Lender
irrevocably waive any objection, including, without limitation, any objection to
the laying of venue or based on the grounds of forum non conveniens which any of
them may now or hereafter have to the bringing of any such action or proceeding
in such respective jurisdictions.

 

(ii)                                  Each of the parties hereto irrevocably
waives trial by jury in any action or proceeding with respect to this Amendment
or any other Loan Document.

 

5

--------------------------------------------------------------------------------


 

[Signature pages follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

By:

/s/ John R. Heskett

 

Name:

John R. Heskett

 

Title:

Vice President, Planning and Treasurer

 

SIGNATURE PAGE TO
HUNTSMAN INTERNATIONAL LLC THIRTEENTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Facing Agent, Swing Line Lender and Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Gitanjali Pundir

 

 

Name:

Gitanjali Pundir

 

 

Title:

Vice President

 

SIGNATURE PAGE TO
HUNTSMAN INTERNATIONAL LLC THIRTEENTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK, AG,

 

New York and Grand Cayman Branches

 

as the 2014 Incremental Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Ignacio Campillo

 

 

Name:

Ignacio Campillo

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Barbara Stacks

 

 

Name:

Barbara Stacks

 

 

Title:

Vice President

 

SIGNATURE PAGE TO
HUNTSMAN INTERNATIONAL LLC THIRTEENTH AMENDMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONSENT AND REAFFIRMATION

 

October 1, 2014

 

Reference is made to (i) the Credit Agreement dated as of August 16, 2005 (as
heretofore amended, restated, supplemented or otherwise modified by the Consent
and First Amendment to Credit Agreement dated as of December 12, 2005, the
Consent and Second Amendment to Credit Agreement and Amendment to Security
Documents dated as of June 30, 2006, the Third Amendment to Credit Agreement
dated as of April 19, 2007, the Fourth Amendment to Credit Agreement dated as of
June 22, 2009, the Fifth Amendment to Credit Agreement dated as of March 9,
2010, the Sixth Amendment to Credit Agreement dated as of March 7, 2011, the
Seventh Amendment to Credit Agreement dated as of March 6, 2012, the Eighth
Amendment to Credit Agreement dated as of March 11, 2013, the Ninth Amendment to
Credit Agreement dated as of August 22, 2013, the Tenth Amendment to Credit
Agreement dated as of October 15, 2013, the Eleventh Amendment to Credit
Agreement dated as of August 12, 2014 and the Twelfth Amendment to Credit
Agreement dated as of August 13, 2014 and as may be further amended, restated
supplemented or otherwise modified in accordance with its terms, the “Credit
Agreement”), by and among Huntsman International LLC, a Delaware limited
liability company (the “Borrower”), JPMorgan Chase Bank, N.A., as Administrative
Agent, the Agents party thereto and the Lenders party thereto and (ii) the
Thirteenth Amendment to Credit Agreement (the “Thirteenth Amendment”) dated as
of even date herewith, among the Borrower, the Facing Agents, the Swing Line
Lender, Commerzbank AG, as the 2014 Incremental Revolving Lender and the
Administrative Agent.  Unless otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement (as amended by the Thirteenth
Amendment, the “Amended Credit Agreement”) are used herein as therein defined.

 

1.                                      Each of the undersigned hereby
(a) acknowledges receipt of a copy of the Thirteenth Amendment, (b) consents to
and approves the execution, delivery and performance of the Thirteenth Amendment
and the performance of the Credit Agreement as amended by the Thirteenth
Amendment.

 

2.                                      After giving effect to the Thirteenth
Amendment, the incurrence of the 2014 Incremental Revolving Facility and the
amendments and modifications to the Loan Documents effectuated by the Thirteenth
Amendment, each of the undersigned ratifies, reaffirms and agrees to perform all
of its obligations under each Loan Document to which it is a party (whether as
original signatory thereto, by supplement thereto, by operation of law or
otherwise), and agrees that all such obligations remain in full force and effect
including, without limitation, all of its obligations under each of the
following Loan Documents to which it is a party:

 

(a)                                 the Amended Credit Agreement;

 

(b)                                 each Note;

 

(c)                                  each Security Document, including without
limitation:  (i) the Collateral Security Agreement dated as of August 16, 2005,
as heretofore amended, modified or supplemented (including by Supplement No. 1
to Collateral Security Agreement dated as of December 20, 2005, Supplement No. 2
to Collateral Security Agreement dated as of December 22, 2010, Supplement No. 3
to Collateral Security Agreement dated as of December 20, 2012, Second Amendment
to Collateral Security Agreement dated as of October 15, 2013 and Supplement
No. 4 to Collateral Security Agreement dated as of October 1, 2014) (ii) the
Pledge Agreement dated

 

--------------------------------------------------------------------------------


 

as of August 16, 2005, as heretofore amended, modified or supplemented
(including by Supplement No. 1 to Pledge Agreement dated as of December 20,
2005, Supplement No. 2 to Pledge Agreement dated as of December 22, 2010,
Supplement No. 3 to Pledge Agreement dated as of December 20, 2012, Second
Amendment to Pledge Agreement dated as of October 15, 2013 and Supplement No. 4
to Pledge Agreement dated as of October 1, 2014), (iii) the UK Pledge
Agreements, (iv) the UK Debenture, and (v) the Mortgages; and

 

(d)                                 each Guaranty, including, without
limitation, the Subsidiary Guaranty dated as of August 16, 2005, as heretofore
amended, modified or supplemented (including by Supplement No. 1 to Subsidiary
Guaranty dated as of December 20, 2005, Supplement No. 2 to Subsidiary Guaranty
dated as of December 20, 2005, Supplement No. 3 to Subsidiary Guaranty dated as
of December 20, 2005, Supplement No. 4 to Subsidiary Guaranty dated as of
December 22, 2010, Supplement No. 5 to Subsidiary Guaranty dated as of
December 20, 2012, Second Amendment to Subsidiary Guaranty dated as of
October 15, 2013 and Supplement No. 6 to Subsidiary Guaranty dated as of
October 1, 2014).

 

3.                                      After giving effect to the Thirteenth
Amendment and the modifications effectuated thereby, each of the undersigned,
with respect to each Security Document to which it is a party (a) reaffirms and
ratifies the Liens granted by the undersigned under such Security Document and
(b) confirms and acknowledges that the Liens granted by the undersigned under
such Security Document remain in full force and effect.

 

4.                                      After giving effect to the Thirteenth
Amendment and the modifications effectuated thereby, each of the undersigned
agrees that, from and after the Thirteenth Amendment Effective Date, each
reference to “the Credit Agreement” in the Loan Documents shall be deemed to be
a reference to the Amended Credit Agreement.

 

5.                                      Each of the undersigned agrees that this
Consent and Reaffirmation is made for the benefit of the Administrative Agent,
the Lenders from time to time party to the Credit Agreement and the other
persons secured by any of the Security Documents (whether defined in such
Security Documents as “Secured Parties” or otherwise).

 

6.                                      EACH OF THE UNDERSIGNED AGREES THAT THIS
CONSENT AND REAFFIRMATION SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[SIGNATURE PAGES FOLLOW]

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Consent and Reaffirmation to
be duly executed and delivered as of the date first written above.

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

/s/ John R. Heskett

 

Name:

John R. Heskett

 

Title:

Vice President, Planning and Treasurer

 

 

 

 

 

 

 

Executed as a deed by

 

TIOXIDE AMERICAS LLC

 

 

 

By:

/s/ John R. Heskett

 

Name:

John R. Heskett

 

Title:

Vice President, Planning and Treasurer

 

 

 

 

Witnessed by:

Michelle Fujinami

 

 

 

 

 

 

 

Executed as a deed on behalf of

 

TIOXIDE GROUP by a Director:

 

 

 

 

 

/s/ J. Kimo Esplin

 

Name:

J. Kimo Esplin

 

Title:

Director

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

/s/ Brandon M. Gray

 

Name:

Brandon M. Gray

 

Title:

Attorney-in -Fact

 

--------------------------------------------------------------------------------


 

AIRSTAR CORPORATION

BLUEBIRD I, LLC

CHEMICAL SPECIALTIES LLC

HUNTSMAN ADVANCED MATERIALS AMERICAS LLC

HUNTSMAN ADVANCED MATERIALS LLC

HUNTSMAN AUSTRALIA HOLDINGS LLC

HUNTSMAN AUSTRALIA LLC

HUNTSMAN CHEMICAL PURCHASING LLC

HUNTSMAN ENTERPRISES LLC

HUNTSMAN ETHYLENEAMINES LLC

HUNTSMAN FUELS LLC

HUNTSMAN INTERNATIONAL FINANCIAL LLC

HUNTSMAN INTERNATIONAL FUELS LLC

HUNTSMAN INTERNATIONAL TRADING CORPORATION

HUNTSMAN MA INVESTMENT CORPORATION

HUNTSMAN MA SERVICES CORPORATION

HUNTSMAN PETROCHEMICAL LLC

HUNTSMAN PETROCHEMICAL PURCHASING LLC

HUNTSMAN PROCUREMENT LLC

HUNTSMAN PROPYLENE OXIDE LLC

HUNTSMAN PURCHASING, LTD.

By:                            Huntsman Procurement LLC, its General Partner

HUNTSMAN SURFACTANTS TECHNOLOGY CORPORATION

ROCKWOOD PIGMENTS NA, INC.

SACHTLEBEN LLC

TIOXIDE AMERICAS (HOLDINGS) LLC

 

 

By:

/s/ John R. Heskett

 

Name:

John R. Heskett

 

Title:

Vice President, Planning and Treasurer

 

 

--------------------------------------------------------------------------------